In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Rockland County (O’Rourke, J.), entered September 13, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint, denied his cross motion to strike the defendant’s second and third affirmative defenses on the ground that they are academic, and, sua sponte, imposed costs and an attorney’s fee against his attorney pursuant to CPLR 8303-a.
Ordered that the appeal from so much of the order as, sua sponte, imposed costs and an attorney’s fee against the plaintiffs attorney is dismissed, as the plaintiff is not aggrieved by that portion of the order (see CPLR 5511); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the defendant.
After consuming a significant quantity of alcohol prior to and while trespassing at night with several friends on the defendant’s property, the 18-year-old plaintiff sustained injuries when he ignored warning signs, defeated a locked ladder guard, climbed to the roof of the defendant’s warehouse, and fell through a readily observable skylight (see Laluna v DGM Partners, 234 AD2d 519). Contrary to his contentions, the accident was solely the result of the plaintiffs misuse of the skylight, which was an extraordinary occurrence against which the defendant was not obligated to guard (see Clifford v Sachem Cent. School Dist. at Holbrook, 271 AD2d 470; Kurshals v Connetquot Cent. School Dist., 227 AD2d 593, 594). Consequently, the Supreme Court correctly granted the defendant’s motion for summary judgment.
*384The plaintiffs remaining contentions are without merit. S. Miller, J.P., Crane, Cozier and Rivera, JJ., concur.